      21-60162-rbk Doc#74-1 Filed 06/21/21 Entered 06/21/21 19:04:57 Bank Statement Pg 1
                                             of 3
Wells Fargo Everyday Checking
May 31, 2021      ■   Page 1 of 3




                                                                                                  Questions?
DARYL GREG SMITH                                                                                  Available by phone 24 hours a day, 7 days a week:
                                                                                                  We accept all relay calls, including 711
DEBTOR IN POSSESSION
CH11 CASE #21-60162 (WTX)                                                                           1-800-TO-WELLS             (1-800-869-3557)

5826 COOKSEY LN                                                                                     En español: 1-877-727-2932
ROBINSON TX 76706-7626

                                                                                                  Online: wellsfargo.com

                                                                                                  Write: Wells Fargo Bank, N.A. (808)
                                                                                                          P.O. Box 6995
                                                                                                          Portland, OR 97228-6995




 You and Wells Fargo                                                                              Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                     A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                   convenient services with your account(s). Go to
                                                                                                  wellsfargo.com or call the number above if you have
                                                                                                  questions or if you would like to add new services.

                                                                                                  Online Banking           ✓    Direct Deposit
                                                                                                  Online Bill Pay               Auto Transfer/Payment
                                                                                                  Online Statements        ✓    Overdraft Protection
                                                                                                  Mobile Banking           ✓    Debit Card
                                                                                                  My Spending Report       ✓    Overdraft Service




       IMPORTANT ACCOUNT INFORMATION

The following dedicated text telephone/telecommunication device for the deaf (TTY/TDD) lines are being retired on March 5, 2021:
800-877-4833, 800-419-2265 and 800-600-4833. We accept relay-assisted calls, including calls from the 711 service, when customers call
any Wells Fargo customer service toll-free phone number. Wells Fargo will continue to provide excellent service to our deaf or hard of
hearing customers and customers with speech disorders.



Statement period activity summary                                                                 Account number:              9269
        Beginning balance on 5/3                                                   $0.00          DARYL GREG SMITH
                                                                                                  DEBTOR IN POSSESSION
        Deposits/Additions                                                        525.00
                                                                                                  CH11 CASE #21-60162 (WTX)
        Withdrawals/Subtractions                                                  - 20.00
                                                                                                  Texas/Arkansas account terms and conditions apply
        Ending balance on 5/31                                                $505.00
                                                                                                  For Direct Deposit use
                                                                                                  Routing Number (RTN): 111900659




     (808)
     Sheet Seq = 0258291
       21-60162-rbk Doc#74-1 Filed 06/21/21 Entered 06/21/21 19:04:57 Bank Statement Pg 2
                                              of 3
May 31, 2021       ■   Page 2 of 3




Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                      Deposits/         Withdrawals/         Ending daily
       Date              Number Description                                                                          Additions         Subtractions             balance
       5/3                      Deposit                                                                                 25.00
       5/3                      Deposit Made In A Branch/Store                                                         500.00                                       525.00
       5/11                     Harland Clarke Check/Acc. 051021 00632887575488 Daryl Greg                                                     20.00                505.00
                                Smith
       Ending balance on 5/31                                                                                                                                       505.00
       Totals                                                                                                        $525.00                 $20.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 05/03/2021 - 05/31/2021                                                   Standard monthly service fee $10.00                   You paid $0.00

       We waived the fee this fee period to allow you to meet the requirements to avoid the monthly service fee. Your fee waiver is about to expire. You will
       need to meet one of the requirements to avoid the monthly service fee.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Minimum daily balance                                                                                          $500.00                        $505.00      ✔



                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                     $500.00                          $0.00
         · Age of primary account owner                                                                                    17 - 24
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card
       The Monthly service fee summary fee period ending date shown above includes a Saturday, Sunday, or holiday which are non-business days.
       Transactions occurring after the last business day of the month will be included in your next fee period.
       RC/RC




         IMPORTANT ACCOUNT INFORMATION

Can we reach you when it's really important?

Don't miss suspicious-activity alerts and critical account information. Please make sure your contact information is current by:
                                                            ®
- Signing on to wellsfargo.com or the Wells Fargo Mobile app and navigating to the Update Contact Information page via My Profile
- Contacting the phone number at the top of your statement
- Visiting a branch
       21-60162-rbk Doc#74-1 Filed 06/21/21 Entered 06/21/21 19:04:57 Bank Statement Pg 3
                                              of 3
May 31, 2021       ■   Page 3 of 3




Worksheet to balance your account                                         General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your      ■    To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest        Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or          dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement             furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                        Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                    describe the specific information that is inaccurate or in dispute and the
                                                                               basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                         the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                  with an identity theft report.
this statement. Enter the total in the column
                                                                          ■    In case of errors or questions about your electronic transfers,
to the right.
                                                                               telephone us at the number printed on the front of this statement or write
                                                                               us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                               you can, if you think your statement or receipt is wrong or if you need more
                                                                               information about a transfer on the statement or receipt. We must hear
                                                                               from you no later than 60 days after we sent you the FIRST statement on
                                                                               which the error or problem appeared.
                                                                               1. Tell us your name and account number (if any).
                                                                               2. Describe the error or the transfer you are unsure about, and explain as
                                                                                  clearly as you can why you believe it is an error or why you need more
                    Total   $                          + $
                                                                                  information.
                                                                               3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                               We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                   we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                               money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                    Total   $                          -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                   . NMLSR D 399801
                                                                              ©2010 Wells Fargo Bank, N.A. All rights reserved




      Sheet Seq = 0258292
